Order filed March 3, 2015.




                                       In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00076-CV
                                   ____________

IN THE MATTER OF THE MARRIAGE OF DIANE MARIE APFFEL AND
                  RALPH ALBERT APFFEL, JR.


                       On Appeal from the County Court No. 3
                              Galveston County, Texas
                         Trial Court Cause No. 13-FD-2081


                                    ORDER

      The notice of appeal in this case was filed January 19, 2015. No clerk’s
record was filed, and the clerk notified this court that payment had not been made.
In addition, the filing fee of $195.00 has not been paid. Therefore, the court issues
the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before March 17, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed. In addition, the appeal is subject to dismissal for failure to pay
for the clerk’s record. The appeal will be dismissed unless appellant provides proof
of payment for the clerk’s record by March 17, 2015. See Tex. R. App. P. 38.3(b).



                                      PER CURIAM